Title: James Madison to Bernard Peyton, 28 August 1831
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    
                                
                                Aug. 28. 1831
                            
                        
                        I have 4 Hhds of Tobo on the road which will arrive soon after this; and which you will make the most of
                            according to their quality & the state of the Market. 2 of the Hhds best of the lugs--l stemmed of inferior lugs.
                            1 unstemmed. The main cause of the inferior quality of the Crop, was as you suppose the want of rain. The soil was fresh
                            & of the mountain fertility. Please to send by the wagons,
                        1 Bbl of brown sugar
                        1 do. Cheapest loaf do. for preserving:
                        50 lb. Green Coffee
                        two pds. best tea,
                        Mrs. M. unites with me in best regards to Mrs. P. & yourself
                        
                            
                                
                            
                        
                    